IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

               STATE OF TENNESSEE v. TIMOTHY CASTERLOW

                                 Criminal Court for Shelby County
                                           No. 98-14186



                     No. W2001-03112-CCA-R3-CD - Filed August 8, 2002


                                                ORDER


        The defendant was convicted by a jury of the offense of rape of a child. He was sentenced
to serve a term of 20 years in the Department of Correction. In this appeal he challenges the
sufficiency of the convicting evidence and he alleges reversible error resulting from a allegation that
prospective trial jurors were told that they could donate their compensation for jury service to the
Victims of Crime Compensation Fund. We find the evidence of the defendant’s guilt to be more
than sufficient to sustain the verdict. Moreover, the defendant has failed to raise by proper
proceeding the issue of what the jury was told regarding donating its compensation. We accordingly
affirm the judgment of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals.

                                               Sufficiency

          The record in the instant case reveals that the victim, under the age of thirteen years, testified
at trial that the defendant penetrated her vaginally on virtually a daily basis from June 1, 1996, until
August 26, 1998. She also told staff at the sexual assault center that the defendant penetrated her
anus. A registered nurse at the Memphis Sexual Assault Resource Center testified that the victim
had redness and swelling in the vaginal area as well as anal scarring and dilation. These injuries are
consistent with sexual abuse.

        This evidence is more than sufficient to sustain a verdict of guilt of rape of a child and hence
the defendant’s claim with respect to this issue is meritless.

                         Improper Communication to Prospective Jurors

       This issue relates to a claim that the jury venire was told that they could donate their
compensation for jury service to the victims’ compensation fund. However, we are unable to
consider this claim because it is not properly before the Court in this appeal.
         First, this issue was not raised in the motion for a new trial and can be considered waived.
Tenn. R. App. 3(e). Secondly, the only documentation offered to support this claim is an attachment
to the defendant’s brief which consists of a portion of a transcript in a wholly separate case
indicating the alleged communication to jury panels about donating their compensation is common
in Shelby County. There has been no attempt on the part of the defendant to substantiate this claim
at a hearing on a motion for new trial nor in a petition for a writ of error coram nobis. Tenn. Code
Ann. § 40-26-105. The attachment to the defendant’s brief in a wholly unrelated proceeding is
utterly inadequate for appellate review without it having been made a part of the record on appeal
in this case. See, State v. Matthews, 805 S.W.2d 776, 783 (Tenn. Crim. App. 1990).

       Accordingly, we affirm the judgment of the trial court pursuant to Rule 20, Rules of the
Court of Criminal Appeals.




                                                      ____________________________________
                                                      JERRY L. SMITH, JUDGE



                                                      ____________________________________
                                                      DAVID G. HAYES, JUDGE



                                                      ____________________________________
                                                      ALAN E. GLENN, JUDGE




                                                -2-